DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I [Cast Inductor], claims 1-8, 13, 17 and 19 in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that Figures 36A-C, 37A-C, 38 and 39A-B are used to further describe casted windings used with the inductor core.  This is not found persuasive because figure 38 illustrates a cabinet housing a power processing system.  Claims 3-4, 6 and 19 do not read on figures 36A-C, 37A-C and 39A-B [no heat sink, a geometry allowing deformation and thickness different of the cast winding.]  Claims 1-2, 5, 7-8, 13 and 17 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cast inner surface, a cast front face, a cast outer edge and a case back face encircling said inductor core must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-8, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant fails to disclose a clearly written description of the cast inner surface, a cast front face, a cast outer edge and a case back face encircling said inductor core.
Claims 1-2, 5, 7-8, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, applicant fails to provide enablement in the specification of “the cast inner surface, a cast front face, a cast outer edge and a case back face encircling said inductor core.”
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-8, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the cast inductor winding intended by “said complete electrical turn comprising sequentially joined sections of the cast inner surface, a cast front face, a cast outer edge and a case back face encircling said inductor core.”  Claims 2, 5, 7-8, 13 and 17 inherit the defect of the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 13 and 17, as best understood in view of the rejection under 35 USC 112 first and second paragraphs, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelly [US 4,536,733] in view of Olschewski [US 4,103,267.]
Shelly discloses an apparatus [figure 1] including an inductor/transformer, comprising:
- a core [14]; and
- a cast [or preformed] winding [18] electrically wound/disposed around the toroidal core, wherein the cast/preformed winding comprising a complete electrical turn [figures 1-4] about the toroidal core, the complete electrical turn comprising a sequentially joined section of a cast inner surface [18I], a cast front face [18], a cast outer edge [18E] and bottom connections [26, 28, 30, 32.] forming the cast winding and encircling the inductor/transformer core. 
Shelly discloses the instant claimed invention except for the specific of a cast back face.
Olschewski discloses a toroidal inductor assembly [figures 1-3] comprising:
- a toroidal core [18]; and
- a coil formed of a sequentially joined section of a plurality of coil elements, each including inner surface, a front face and a outer edge, and a back [or bottom] face conductors [12] forming the coil for the inductor assembly.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the bottom/back face conductor design of Olschewski for the bottom connections of Shelly for the purpose of facilitating manufacturing and/or assembling.
Regarding claim 2, Shelly and/or Olschewski inherently disclose the cast/preformed winding including a cast/preformed arced helical shape winding [figures 1-3 or Shelly and figures 1-3 of Olschewski.]
Regarding claim 5, Shelly discloses the cast/preformed winding having a first width and a second width wherein the first width at least ten percent larger than the second width [figure 3.]
Regarding claim 13, Shelly discloses the cast/preformed winding including at least one electrical turn comprising a cross-section that expands by at least ten percent as a function of distance from a center of the apparatus [figure 3.]
Regarding claim 17, Shelly discloses the core comprises a pressed powder toroidal  shaped core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, as best understood in view of the rejection under 35 USC 112 first and second paragraphs,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelly in view of Olschewski, as applied to claim 1 above, and further in view of Riehl et al. [US 2007/0027355 A1.]
Shelly in view of Olschewski disclose the instant claimed invention except for a specific distributed gap core.
Riehl et al. discloses a magnetic core formed of magnetic coating material/powder which result as a distributed gap core.
It would have been obvious at the time the invention was made to use distributed gap core of Riehl in Shelly , as modified, for the purpose of facilitating magnetic field/flux desired.
Regarding claim 8, the specific core sections would have been an obvious design consideration for the purpose of facilitating manufacturing and/or assembling.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837